Citation Nr: 1129765	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-06 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic seizure disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from January 1943 to November 1945.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for chronic idiopathic epilepsy.  In May 2009, the Veteran submitted a Motion to Advance on the Docket.  In June 2009, the Board granted the Veteran's motion.  In June 2009, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a seizure disorder and remanded the claim to the RO for additional action.  

In August 2010, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In October 2010, the requested VHA opinion was incorporated into the record.  In December 2010, the Board determined that the VHA opinion was insufficient and requested that the VHA opinion be clarified.  In April 2011, an addendum to the VHA opinion was incorporated into the record.  The Veteran was subsequently provided with a copy of the VHA opinion and the addendum thereto.  In May 2011, the Veteran submitted additional argument.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran's chronic seizure disorder is presumed to have been incurred during active service.  


CONCLUSION OF LAW

A chronic seizure disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a chronic seizure disorder.  Such action represents a complete grant of the benefits sought on appeal.  Therefore, no discussion of the Department of Veterans Affairs' (VA) duty to notify and to assist is necessary.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran served continuously for ninety days or more during a period of war and epilepsy (seizure disorder) becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A veteran who served during wartime is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has clarified that:

This presumption [of soundness] attaches only where there has been an induction examination in which the later-complained-of disability was not detected.  See Bagby [v. Derwinski, 1 Vet. App. 225, 227 (1991)].  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions," 38 C.F.R. § 3.304(b) (1) (1993).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that:

In view of the legislative history and the language of section 1111, we hold that the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111.  

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

In a 2003 precedent opinion, the General Counsel of the VA directed that in order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The report of the Veteran's January 1943 physical examination for service entrance makes no reference to either a chronic seizure disorder or epilepsy.  Therefore, the Veteran is entitled to the presumption of soundness as to a chronic seizure disorder.  
Given this fact, it is therefore necessary to determine whether the presumption of soundness is rebutted by clear and unmistakable evidence that the Veteran's chronic seizure disorder was both preexisting and not aggravated by active service.  The Veteran's service treatment records make no reference to epilepsy, a seizure disorder, or other chronic neurological abnormalities.  At her November 1945 physical examination for service separation, the Veteran's neurological system was reported to be normal.  

A November 1961 treatment record from R. DeLaTorre, M.D., indicates that the Veteran presented a history of petite mal seizures which started at the age of 5 or 6 and resolved at puberty and grand mal seizures which started at the age of 23.  An impression of idiopathic seizures was advanced.  The Board notes that the Veteran was 23 in 1944 and 1945.  

A November 1969 hospital summary from Passavant Memorial Hospital indicates that the Veteran presented a history of petit mal seizures from the age of 6 until 11 which resolved with puberty and chronic grand mal seizures which started at the age of 26 or 28.  The Veteran was diagnosed with grand mal seizures.  

A March 1972 written statement from R. Dunaway, M.D., indicates that the Veteran had a "long history of seizure disorder."  She was diagnosed with a chronic seizure disorder manifested by grand mal and psychomotor seizures.  

In her May 1976 claim for service connection, the Veteran advanced that she had experienced two seizures during active service.  Both seizures occurred while the Veteran was on leave.  She related that:  

I came back from my first leave and received these [recommendations for Officers Training School], but I felt I had to refuse because of the pressure I would have been in and due to the fact that I had a seizure on my leave and since they seem[ed] to be aggravated by pressure, I felt I should not undertake Officer Training School and I did not accept.  

A May 1976 written statement from H. P. G. notes that she had known and worked with the Veteran since 1946.  Mrs. G. recalled that the Veteran had experienced several seizures while at work after which she would escort the Veteran home.  

A June 1976 written statement from F. B. M. conveys that she had known the Veteran for 54 years.  Mrs. M. recalled that: the Veteran had suffered a grand mal seizure while on her first furlough home during active service; the Veteran's father had informed her at that time that the Veteran had been diagnosed with petit mal seizures "many years" prior to active service; and the Veteran subsequently returned to active service after a week at home.  

In a February 1977 written statement, the Veteran reported that she had been initially hospitalized for epilepsy at Loretta Hospital in 1946.  

An April 1996 written statement from W. Boehm, M.D., indicates that the Veteran had been on "medicine for epilepsy since approximately 1946."  

In a May 1996 written statement, the Veteran reported that she had been "having seizures [since] just prior to separation from active duty."  In a June 1996 written statement, the Veteran averred that service connection was warranted for a chronic seizure disorder as the claimed disability had been initially manifested during active service or within one year of service separation.  

At an October 1999 VA examination for compensation purposes, the Veteran presented a history of grand mal seizures since 1946.  The Veteran was diagnosed with epilepsy with generalized tonic-clonic seizures.  

A December 1999 addendum to the October 1999 VA examination report conveys that:

It is more likely than not that the seizures [the Veteran] experienced as a child marked the onset of adulthood grand mal seizures.  Without trauma or another precipitant of seizures, serving in the military per se, would not cause or alter the nature progress of her disorder.  

In an August 2000 written statement, the Veteran advanced that she had initially manifested seizures after she had enlisted in the military.  

A June 2003 written statement from I. Goodman, M.D., notes that he had reviewed the Veteran's medical records.  The doctor opined that:  

After reviewing the medical records, it is not exactly clear when her seizure disorder began (at this time, it is not clear that it will ever be determined).  However, it does appear that during military service, the seizures became more prominent and, in that regard, would appear to be "service-connected."  Stress and anxiety is (sic) not an uncommon trigger for seizures, and certainly being in the military could be a significant "stressor."  

A July 2003 physical evaluation from M. Friedman, D.O., notes that the Veteran had "a known history of epilepsy, which was first diagnosed in 1945."  The Veteran was diagnosed with "a history of epilepsy (generalized tonic-clonic seizures)."  

At a February 2009 VA examination for compensation purposes, the Veteran presented a history of the onset of her chronic seizure disorder during active service.  The Veteran was diagnosed with a chronic seizure disorder.  The examiner concluded that "both the seizure disorder and the organic brain changes from the Dilantin seem as likely as not related to service."  

A February 2010 VA evaluation notes that the Veteran's claims file had been reviewed.  The examiner commented that:  

I would have to speculate if the service had anything to do with the reactivation of her seizure disorder that she apparently had at age 5-6 for uncertain duration and how quiescent this really was during teens and early 20's.  She has had an ongoing and mildly progressive course to her seizures since service, continuously since that time.  I cannot speculate if the service aggravated her pre-existing seizure disorder beyond its natural progression.  

The October 2010 VHA opinion notes that the claims file had been reviewed.  The physician opined that:

Based on review of the reports in the file, my opinion is that:

1. [Patient] was diagnosed with petit mal seizures during childhood.  
2. It is less likely than not that onset of generalized seizures was during active service or originated during or is causally related to active service.  

In an April 2011 addendum to the October 2010 VHA opinion, the physician clarified that:

[Patient] was in active service from August 1943 [through] Nov[ember] 1945.  I did not find any medical report indicating that [patient] had increase in petit mal seizures or generalized seizures during active service.  As such, I do not find that preexisting seizure disorder increased in severity during active service.  

A chronic seizure disorder and/or epilepsy was not diagnosed or otherwise identified at the Veteran's January 1943 physical examination for service entrance.  While the record contains several notations as to a subjective history of petit mal seizures which resolved at the age of approximately 11, there is neither a subjective nor an objective history of a chronic seizure disorder prior to service entrance.  Indeed, there is no objective clinical documentation of record of either a chronic seizure disorder or epilepsy prior to service entrance.  The Veteran was not diagnosed with or otherwise treated for a chronic seizure disorder or epilepsy during active service.  In the absence of any objective documentation of a chronic seizure disorder prior to or during active service, the Board finds that the presumption of soundness has not been rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2010).  

The Veteran asserts that her chronic seizure disorder was initially manifested during active service and/or she was treated and hospitalized for such disability within one year of service separation.  The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran is competent to state that she had initially experienced seizures during active service.  Further, the Board finds that her statements as to the inservice onset of her chronic seizure disorder are credible given that they are specifically supported by Mrs. M.'s June 1976 written statement that she had personally witnessed the Veteran's inservice seizure while she was home on furlough.  

The clinical record is in apparent conflict as to the date of onset of the Veteran's chronic seizure disorder.  While the VHA opinion and the addendum thereto conclude that "it is less likely than not that onset of generalized seizures was during active service or originated during or is causally related to active service," the Veteran's private physicians have reported that the Veteran was diagnosed with and treated for a chronic seizure disorder during active service or within one year of service separation.   Dr. DeLaTorre noted that the Veteran's grand mal seizures had initially manifested themselves during active service.  Dr. Friedman indicated that the Veteran had been initially diagnosed with a chronic seizure disorder in 1945.  Dr. Boehm stated that the Veteran had been initially prescribed medication for a seizure disorder in 1946.  Further, the February 2009 VA examination report determined that the Veteran's chronic seizure disorder "seems as likely as not related to service."  Given the Veteran's credible statements on appeal and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for a chronic seizure disorder.  


ORDER

Service connection for a chronic seizure disorder is granted.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


